            Case 1:21-cr-00097-DAD-BAM Document 73 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5                           IN THE UNITED STATES DISTRICT COURT

 6                             EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,              )
                                            ) 1:21-cr-00095-DAD-BAM
 9              Plaintiff,                  )
                                            )
10     v.                                   )
                                            )
11   OMAR ALBERTO NAVARRO, et al.,          )
            Defendant.                      )
12                                          )
                                            )
13                                          )
14                                          )
     UNITED STATES OF AMERICA,              ) 1:21-cr-00096-DAD-BAM
15                                          )
                Plaintiff,                  )
16                                          )
       v.                                   )
17                                          )
     DANIEL ARMENDARIZ MERCADO,             )
18           Defendant.                     )
                                            )
19                                          )
20                                          )
     UNITED STATES OF AMERICA,              )   1:21-cr-00097-NONE-SKO
21                                          )
                Plaintiff,                  )   New Case Number:
22                                          )   1:21-cr-00097-DAD-BAM
       v.                                   )
23                                          )   ORDER REASSIGNING CASES FOR ALL
     SCOTT GORDON JAMES,                    )   PURPOSES
24           Defendant.                     )
                                            )
25                                          )
26
27

28

29

30                                              1
           Case 1:21-cr-00097-DAD-BAM Document 73 Filed 04/12/21 Page 2 of 2


 1          Pusuant to the filing of the Notice of Related Cases in case numbers 1:21-cr-00095-DAD-BAM,

 2   1:21-cr-00096-DAD-BAM, 1:21-cr-00097-NONE-SKO on April 9, 2021;

 3          Case number 1:21-cr-00097-NONE-SKO is transferred to the docket of District Judge Dale A.

 4   Drozd and Magistrate Judge Barbara A. McAuliffe to effect a savings of judicial effort and judicial

 5   economy.

 6          To prevent a delay in documents being received by the correct judicial officer, the new case

 7   number listed below should be used on all future documents.

 8                                         1:21-cr-00097-NONE-SKO

 9
     IT IS SO ORDERED.
10

11      Dated:    April 12, 2021
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                                       2
